       Case 1:17-cv-00873-NRB Document 243 Filed 11/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
CESARI S.R.L.,

                  Plaintiff,                            ORDER
            - against –                           17 Civ. 873 (NRB)

PEJU PROVINCE WINERY L.P., PEJU
FAMILY OPERATING PARTNERSHIP, L.P.,
and PEJU PROVINCE CORPORATION,

                  Defendants.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       The Court has reviewed plaintiff’s letters dated November 19

and 22, 2020.     Notably, as of this writing, defendants’ counsel

did not respond to plaintiff’s letter of November 19 seeking

emergency relief based upon the scope and content of defendants’

Rule   30(b)(6)   deposition    notice.    That   notice   was   served   on

November 18, four business days before the scheduled deposition of

plaintiff’s CEO, who is located in Italy.         Rather, without even an

attempt to defend the Rule 30(b)(6) deposition notice, defendants’

counsel took it upon himself to cancel the November 24 deposition.

This was the second time defendants’ counsel cancelled a scheduled

deposition of plaintiff’s CEO.

       This exchange is only the latest in an excessive number of

discovery disputes presented to the Court.          In the typical case,

these disputes would have been resolved between counsel without
        Case 1:17-cv-00873-NRB Document 243 Filed 11/23/20 Page 2 of 3



the need for the Court’s intervention.               Months ago, the Court had

thought that it had made it abundantly clear to counsel that their

unprofessional conduct had to cease, as it was detrimental to the

resolution of this case on the merits and a colossal waste of

client resources.        Apparently, counsel have not internalized the

Court’s message.         Given counsel’s inability to resolve disputes

between themselves, the Court is left with no other choice but to

intervene yet again.         Accordingly, the following protocols will

govern the deposition of plaintiff’s CEO:

         (1)        If   defendants      wish   to   take   the     deposition   of

plaintiff’s CEO under either Rule 30(b)(1) or 30(b)(6), that

deposition must be done completed within the next 45 days.                       To

schedule    that    deposition,    defendants        must   offer    plaintiff   by

December 2, 2020 three proposed dates after December 10, 2020 for

the deposition from which plaintiff may choose (excluding all

weekends and December 24, 2020 through January 1, 2021);

         (2)        The deposition of plaintiff’s CEO shall begin at

8:00 a.m. EST, shall last for no longer than seven hours, and shall

be conducted over the course of a single day, regardless of whether

it is noticed as a Rule 30(b)(1) and/or a Rule 30(b)(6) deposition;

and

         (3)        In light of the overbroad and objectionable scope

of    defendants’    original     Rule    30(b)(6)     deposition      notice,   if

defendants wish to serve another Rule 30(b)(6) notice, they must



                                         -2-
      Case 1:17-cv-00873-NRB Document 243 Filed 11/23/20 Page 3 of 3



do so by December 2, 2020, and defendants will have to justify to

the Court in the form of a written explanation following each and

every subject they propose in that notice, and thereafter the Court

shall decide whether the topic is permissible.

     As the parties are well aware, the Court has refrained from

issuing sanctions in this case up to now.            Counsel should not

assume that the Court’s reluctance will continue.             Nor should

counsel assume that if they engage in sanctionable conduct that

the sanction will not be directed to them personally.

          SO ORDERED.

Dated:    New York, New York
          November 23, 2020

                                         ____________________________
                                             NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                   -3-
